Title: To George Washington from David Humphreys, 17 July 1785
From: Humphreys, David
To: Washington, George



My dear General
Paris July 17. 1785

I cannot permit M. Houdon to depart for Mt Vernon without being the bearer of a line from me. I am very happy Mr Jefferson has been able to procure him to make the voyage, because I am persuaded he will be able to transmit an excellent likeness of you to the remotest ages. He is considered as one of the ablest statuaries in Europe & has performed some capital peices for the Empress of Russia. I hope Congress will also employ him to make the Equestrian Statue which they have voted for you. His having once taken a perfect likeness will facilitate very much the execution of it. The likenesses may likewise be multiplied to any number. Not only the present but future generations will be curious to see your figure taken by such an Artist. And indeed, my dear General, it must be a pleasing reflection to you amid the tranquil walks of private life to find that history, poetry, painting, & sculpture will vye with each other in consigning your name to immortality.

As I know you never found me guilty of adulation on any occasion, I am confident you will not believe me capable of flattery in the present instance, even if I were to express in still stronger terms the interest I feel in your reputation. Be assured the advocates of your fame are very numerous in Europe, and that they wish for the honour of human nature & the benefit of mankind to see it placed in a just & candid point of view. Since my arrival in France I have become acquainted with a circle of noble & literary Characters who are passionate admirers of your glory; and since my last letter to you I have been strongly urged by some of them to undertake to write either your life at large; or if I had not leisure & materials for that work, at least a sketch of your life & character—I have answerd “were I master of my own time & possessed of adequate abilities, there is no task I would more willingly impose upon myself—but with a consciousness of these defects, nothing but a fear that the work would ultimately devolve upon still worse hands could ever induce me to attempt it.” This makes me wish still more devoutly my dear General (after you shall be eased of the drudgery of business by the assistance of a Secry as you propose) that you would yourself rescue the materials from the unskillfull & prophane into which they will one day or another inevitably fall.
Some of my acquaintances here who had seen a little Poem of mine solicited for copies in such a manner as to make a publication of it necessary—it has also be[en] reprinted in London & occasioned the author to be the subject of many news paper paragraphs—tho the sentiments & discriptions were not calculated to please English readers: yet their criticisms, as far as I am able to learn, have been sufficiently favourable as to the merits of the composition—I have the honour of forwarding a copy herewith.
The certainty of peace & the consequent dearth of news & politics leave me nothing to say on these subjects—in the mean time I find myself here in circumstances agreeable enough for a man of moderate expectations. My publick character puts it in my option to be present at the King’s Levee every tuesday, & after the Levee to dine with the whole Diplomatique Corps at the Cte de Vergennes—It is curious to see forty or fifty Ambassadors, Ministers or other strangers of the first fashion from all the nations of Europe assembling in the most amicable manner &

conversing in the same language; what heightens the pleasure is their being universal men of unaffected manners & good dispositions—there is none of them more civil to us than the Duke of Dorset, with whom I often dine, & who is the plainest & best bred Englishman I have seen at Paris.
The Marquis la Fayette has just set off for Prussia—he is as much the favourite of the Americans here as in America—With my most respectful Complts to Mrs Washington & the family I have the honour to be my dear Genl Your sincere friend & hble Servt

D. Humphreys

